ROBERT L. BLAND, JUDGE,
upon petition for rehearing.
Upon a rehearing of this case which was allowed to enable the claimant to adduce certain evidence which she was precluded from introducing, without fault on her part, on the original hearing, the new evidence offered was merely cumulative in character and insufficient to change in any way the determination of the claim against the state formerly made-by majority members of the court.
For reasons set forth in the original majority opinion, now ratified and confirmed, and' with respectful deference to the opposing views expressed in the carefully prepared original dissenting opinion filed in the case by Judge Schuck, an award is denied and the claim dismissed.